Citation Nr: 1548326	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July through October of 2000 and from September 2001 through July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in September 2013 for further evidentiary development of requesting outstanding service treatment records and to obtain a VA examination for the Veteran's psychiatric disorders.  

For the reasons discussed below, he appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he experienced psychiatric symptoms during service and that he received a PTSD diagnosis.  He alleged that his PTSD was related to stressors related to his service in Iraq, to include duty participating in convoys; an incident in which he was fired upon by an enemy sniper during guard duty; and repeated enemy mortar attacks on his duty station. 

Pursuant to the Board's September 2013 remand, the AOJ was asked to obtain, in pertinent part, "any post-service psychiatric treatment identified by the Veteran."  The Veteran was to also be afforded a VA psychiatric examination. 

The evidence received since the September 2013 Board remand includes an April 2014 letter from a licensed social worker, Mr. S,, which notes that the Veteran has symptoms "consistent with" PTSD and major depressive disorder "related to his combat stressors, relational problems, and emotional distress."  It was further noted that the Veteran continued to describe significant impairment in his social life, family relationships, and cognitive functioning.  

The evidence also includes an April 2014 VA PTSD examination.  The examiner stated that the Veteran did not meet the DSM-5 criteria for PTSD or for any other psychiatric disorder.  However, the examiner noted that the Veteran stated during the evaluation that he had been seeing a social worker through the Vet Center every other week.  The VA examiner noted that these records were not available for review in the claims file or CPRS.  The Veteran was also noted to have been prescribed Citalopram; however, the clinical notes did not contain an explanation as to which disorder these medications were prescribed.

The Veteran has been denied service connection for a psychiatric disorder by the AOJ because the evidence has failed to show that he has a current psychiatric diagnosis.  The Board finds that a remand is warranted as there appears to be outstanding Vet Center psychiatric treatment records that may pertain specifically to the Veteran's psychiatric symptoms and potential diagnoses.  

Further, as the April 2014 VA examiner did not have an opportunity review the Vet Center treatment records, the opinion is based upon an incomplete understanding of the Veteran's psychiatric history and symptoms.  As such, an addendum opinion should be obtained once the Vet Center treatment records are associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding treatment records from the Vet Center in Columbus, Ohio.  All reasonable attempts should be made to obtain the identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e) (2015). 

2.  After obtaining all outstanding Vet Center treatment records, request that the examiner who conducted the April 2014 VA PTSD examination review the entire claims file, including all evidence obtained as a result of the development requested above.  A new examination is not required unless deemed necessary by the examiner. The examiner must then address the following:

(a)  The examiner should list all current psychiatric diagnoses. 

(b)  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's stressors are adequate to support a diagnosis of PTSD, and, that the Veteran's symptoms are related to the reported stressors.  

(c)  For any diagnosed psychiatric disorder, other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the disorder either began during or was otherwise related to the Veteran's active duty service.

(d)  If the examiner determines that the Veteran does not have a current psychiatric disorder, or, that a current psychiatric diagnosis cannot be given, then the examiner should provide a rationale for such findings.

All opinions expressed must be accompanied by supporting rationale.  

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


